HAHN/J.
On November 14, 1925, Albert B. West, Esq., attorney for John Lanni, filed in the Clerk’s office and presented to this Court a notice of intention to prosecute a bill of exceptions, &c., and moved this Court to fix the time within which the defendant should file his bill of excep*32tions, transcript of evidence, &c.
For State: Attorney General.
For Defendant: Albert B. West.
Upon full consideration of the various circumstances of the case, it being- the opinion of this Court that a hill of exceptions will not lie, sentence having been pronounced, the said motion to fix the time, &c., is hereby-denied.